Notice: This opinion is subject to formal revision before publication in the Atlantic and Maryland
Reporters. Users are requested to notify the Clerk of the Court of any formal errors so that
corrections may be made before the bound volumes go to press.

               DISTRICT OF COLUMBIA COURT OF APPEALS

No. 14-BG-1384

IN RE: THEODORE S. SILVA, JR.
                       Petitioner.
Bar Registration No. 412984                                  BDN: 302-14

BEFORE:         Fisher and Beckwith, Associate Judges, and Pryor, Senior Judge.

                                          ORDER
                                   (FILED - March 5, 2015)

       On consideration of Bar Counsel’s report regarding petitioner’s petition for
reinstatement wherein Bar Counsel informs the court that Mr. Silva has demonstrated that
he is fit to resume the practice of law subject to certain conditions, the petition for
reinstatement, and it appearing that petitioner is eligible to file the petition for
reinstatement, see In re Silva, 29 A.3d 924 (D.C. 2011), and it further appearing that Mr.
Silva has agreed that his reinstatement be conditioned on his continued attendance at
support group meetings and counseling for a period of five years and that he consent to
his counselor submitting compliance or non-compliance reports to Bar Counsel and the
Board on Professional Responsibility every six months, it is

       ORDERED that petitioner’s petition for reinstatement is granted conditioned on a
five-year period of continued monitoring during which time Mr. Silva must continue to
attend group support meetings and individual counseling sessions. Additionally, his
counselor must submit compliance or non-compliance reports every six months to Bar
Counsel and the Board on Professional Responsibility. Petitioner shall execute any
necessary waivers of confidentiality required for Bar Counsel to obtain information on
petitioner’s compliance with this condition. It is

       FURTHER ORDERED that Theodore S. Silva, Jr. is hereby reinstated to the Bar
of the District of Columbia subject to the above outlined conditions. Failure to fully
comply with the above conditions may result in revocation of this reinstatement order.
See D.C. Bar R. XI ' 16 (f).


                                        PER CURIAM